This is a claim filed by the City of Chicago against the defendant for water furnished by it to the Chicago State Hospital located at Dunning, Illinois, for the period commencing October 10, 1914, and ending June 30, 1921. There is no dispute as to the fact of the water being furnished as alleged by the claimant and there is no dispute as to the amount charged for such water service. The defendant comes and files his plea of the Statute and Limitations. It appears from the evidence and arguments of counsel that the account was a continuing one and that the arrangement and the price charged was very reasonable and that the account is actually a just one. It is therefore considered by the Court that the claim should he allowed and it is hereby recommended by this Court that the claimant be allowed the sum of $16,006.37.